Exhibit 10.34

TERMS AND CONDITIONS

AWARD NOTICE AND AGREEMENT FOR

2008 PERFORMANCE SHARE GRANT

Beckman Coulter, Inc. maintains its 2007 Long-Term Performance Plan (the “Plan”)
which is incorporated into and forms a part of the Award Notice and Agreement
(“Award Agreement”) and under which this award of performance shares (the
“Award”) is made. These Terms and Conditions are also incorporated into and form
a part of the Award Agreement. Unless otherwise expressly defined herein, all
capitalized terms used in the Award Agreement shall have the same meaning
assigned them in the Plan. The pronoun “you” used in this document refers to the
grantee (or, as applicable, to the legal representative or other person or
persons entitled to exercise under provisions relating to the death or
incapacity of the grantee).

1. Performance Share. As used herein, the term “Performance Share” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding Common Share of the Company (subject to adjustment
as provided in Section 7.2 of the Plan) solely for purposes of the Plan and the
Award Agreement. The Performance Shares subject to the Award shall be used
solely as a device for the determination of the payment to eventually be made to
you if such Performance Shares vest pursuant to Section 2. The Performance
Shares shall not be treated as property or as a trust fund of any kind.

2. Vesting. Subject to Section 7 below, the Award shall vest and become
nonforfeitable with respect to 100% of the total number of your Performance
Shares (subject to adjustment under Section 7.2 of the Plan) on February 6, 2011
(the “Vesting Date”), provided that the performance share measure set forth in
Exhibit A attached hereto is achieved and subject to accelerated vesting as
provided therein.

3. Continuance of Employment. The vesting schedule requires continued employment
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under the Award
Agreement. Employment for only a portion of any vesting period, even if a
substantial portion, will not entitle you to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a termination
of employment as provided in Section 7 below or under the Plan.

Nothing contained in the Award Agreement or the Plan constitutes a continued
employment commitment by the Company, affects your status as an employee at will
who is subject to termination without cause, confers upon you any right to
remain employed by the Company or any subsidiary, interferes in any way with the
right of the Company or any subsidiary at any time to terminate such employment,
or affects the right of the Company or any subsidiary to increase or decrease
your compensation from the rate in existence at any time.

4. Limitations on Rights Associated with Performance Shares. You shall have no
rights as a stockholder of the Company, no dividend rights and no voting rights,
with respect to your Performance Shares and any Common Shares underlying or
issuable in respect of such Performance Shares until such Common Shares are
actually issued to and held of record by you. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate.

 

1



--------------------------------------------------------------------------------

5. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Company, or (b) transfers by will or the laws of
descent and distribution.

6. Timing and Manner of Payment of Performance Shares. On or as soon as
administratively practical following the Vesting Date (and in all events not
later than two and one-half months after the Vesting Date), the Company shall
deliver to you a number of Common Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) equal to the number of Performance
Shares subject to the Award that vest on the applicable vesting date, unless
such Performance Shares terminate prior to the given vesting date pursuant to
Section 7 and in any event subject to Section 8. The Company’s obligation to
deliver Common Shares is subject to the condition precedent that you (or other
person entitled under the Plan to receive any shares with respect to the vested
Performance Shares) deliver to the Company any representations or other
documents or assurances required pursuant to Section 10.1 of the Plan and that
the Administrator has certified that the applicable performance goals have been
achieved. You shall have no further rights with respect to any Performance
Shares that are paid or that are terminated pursuant to Section 7.

7. Effect of Termination of Employment.

(a) Your Performance Shares shall terminate to the extent such shares have not
become vested prior to the date you are no longer employed by the Company or one
of its subsidiaries, regardless of the reason for the termination of your
employment by the Company or a subsidiary, whether with or without cause,
voluntarily or involuntarily. Notwithstanding the foregoing sentence, if your
employment terminates as a result of your death, Total Disability or Retirement
(as such terms are defined below), (i) your Performance Shares shall be subject
to pro-rata vesting such that the number of Performance Shares subject to the
Award that shall become vested as of the conclusion of the performance period
identified on Exhibit A hereto (the “performance period”) shall equal (A) the
number of Performance Shares subject to the Award that would have vested as of
the conclusion of the performance period in accordance with Section 2 above
(assuming no termination of employment had occurred), multiplied by (B) a
fraction, the numerator of which shall be the number of whole months (measured
from the date of grant of your Performance Shares) during the Vesting Period (as
defined below) you were employed by the Company or one of its subsidiaries, and
the denominator of which shall be the number of whole months in the Vesting
Period; and (ii) any Performance Shares subject to the Award that do not vest in
accordance with the foregoing clause (i) shall terminate as of the last day of
the performance period. If you are employed by one of the Company’s subsidiaries
and that entity ceases to be a subsidiary of the Company, such event shall be
deemed to be a termination of your employment for purposes of the Award
Agreement, unless you otherwise continue to be employed by the Company or
another of its subsidiaries following such event. If any Performance Shares are
terminated hereunder, such Performance Shares shall automatically terminate and
be cancelled as of the applicable termination date without payment of any
consideration by the Company and without any other action by you or your
beneficiary or personal representative, as the case may be.

 

2



--------------------------------------------------------------------------------

(b) For purposes of the Award, “Retirement” shall mean termination from
employment on or following the date (1) you have completed five or more years of
service and (2) your whole years of age plus whole years of service total 65 or
more. If you are eligible on the termination date to participate in the Beckman
Coulter, Inc. Pension Plan, the Beckman Coulter, Inc. Retirement Account Plan or
the Retirement Plus program under the Beckman Coulter, Inc. Savings Plan, “years
of service” in the preceding sentence shall mean years of service as calculated
for vesting purposes in the applicable plan. If you are not eligible on the
termination date to participate in the Beckman Coulter, Inc. Pension Plan, the
Beckman Coulter, Inc. Retirement Account Plan or the Retirement Plus program
under the Beckman Coulter, Inc. Savings Plan, “years of service” shall mean
complete years of service with the Company and its Subsidiaries determined
according to your anniversary date maintained by the Company; provided that if
your employment with the Company and its subsidiaries began as a result of an
acquisition by the Company or one of its subsidiaries, your years of service
shall be determined using the acquisition date. For purposes of the Award,
“Total Disability” shall mean termination of employment as a result of a
medically determinable physical or mental impairment of a potentially permanent
character which prevents you from engaging in any substantial gainful
employment. For purposes of the Award, the “Vesting Period” is the period of
time commencing on the date of grant of your Performance Shares through and
including the Vesting Date.

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 7.2 of the Plan, the
Administrator shall make adjustments if appropriate in the number of Performance
Shares and the number and kind of securities that may be issued in respect of
the Award. The Administrator may accelerate payment and vesting of the
Performance Shares in accordance with Section 7 of the Plan. Furthermore, the
Administrator shall adjust the performance measures and performance goals
referenced on Exhibit A hereto to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the Company’s
earnings, or (4) any other similar special circumstances.

9. Tax Withholding. Subject to Section 5.7 of the Plan, upon any distribution of
Common Shares in respect of the Performance Shares, the Company shall, to the
extent it is legally permitted to do so, automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy any withholding obligations of the Company or its
subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates unless you have made other arrangements approved by
the Administrator to provide for such withholding. In the event that the Company
cannot legally satisfy such withholding obligations by such reduction of shares,
or in the event of a cash payment or any other withholding

 

3



--------------------------------------------------------------------------------

event in respect of the Performance Shares, the Company (or a subsidiary) shall
be entitled to require a cash payment by you or on your behalf and/or to deduct
from other compensation payable to you any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

10. Notices. Any notice to be given under the terms of the Award Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to you at your last address reflected on the
Company’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be given only when
received, but if you are no longer an employee of the Company or a Subsidiary,
shall be deemed to have been duly given by the Company when enclosed in a
properly sealed envelope addressed as aforesaid, registered or certified, and
deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government.

11. Plan. The Award and all of your rights under the Award Agreement are subject
to, and you agree to be bound by, all of the terms and conditions of the
provisions of the Plan, incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and conditions of the Award
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
You acknowledge having read and understanding the Plan, the Prospectus for the
Plan, and the Award Agreement. Unless otherwise expressly provided in other
sections of the Award Agreement, provisions of the Plan that confer
discretionary authority on the Administrator do not (and shall not be deemed to)
create any rights in you unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Administrator so conferred by
appropriate action of the Administrator under the Plan after the date hereof.

12. Entire Agreement. The Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and the Award Agreement may be amended pursuant to Section 8 of the Plan.
Such amendment must be in writing and signed by the Company. The Company may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect your interests hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

13. Limitation on Grantee’s Rights. Participation in the Plan confers no rights
or interests other than as herein provided. The Award Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company (or applicable Subsidiary) with
respect to amounts credited and benefits payable, if any, with respect to your
Performance Shares, and rights no greater than the right to receive the Common
Shares (or equivalent value) as a general unsecured creditor with respect to
your Performance Shares, as and when payable hereunder.

 

4



--------------------------------------------------------------------------------

14. Section Headings. The section headings of the Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

15. Governing Law. The Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles there under.

16. Construction. The Award Agreement shall be construed and interpreted to
comply with Section 409A of the Code. The Company reserves the right to amend
the Award Agreement to the extent it reasonably determines is necessary in order
to preserve the intended tax consequences of the Award in light of Section 409A
of the Code and any regulations or other guidance promulgated there under.

 

5